DETAILED ACTION
Formal Matters
Claims 1-20 are pending.  Claims 1-4, 7-10, and 17-20 are withdrawn.  Claims 5, 6, and 11-16 are under examination.  

Priority
The instant application claims priority from US provisional application 62/662,883 filed on 4/26/2018.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.  The claims being referred to were filed on 2/19/2021.  
 
Maintained and New Objections
	Claims 5 and 13 is objected to for using the word “antiboiotics” which needs to be “antibiotics” with the proper spelling.  Appropriate correction is required.  
	The claims still contain recitations of “antiboiotics” (see in part c) of each claim), which needs to be spelled as “antibiotics”.  
	Claim 5 is objected to for the recitation of “esseantially”, which needs to be spelled as “essentially”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is vague and indefinite because the preamble of the claim refers to “A dry powder composition manufactured according to the process of claim 5” where claim 5 is also toward “A dry powder composition” and not to a “A process”.  Thus, it is unclear whether applicant is looking to extract the process of claim 5 in providing a new independent claim where this new claim would not necessarily need the “consisting essentially of dual antibiotics colistin and meropenem” as the process limitation appears after this part of the claim and the process 

Claims 11 and 12 are vague and indefinite because the preamble of the claims refers to “A pharmaceutical composition comprising the product manufactured according to the process of claim 5” where claim 5 is toward “A dry powder composition” and not to a “A product manufactured according to the process”.  Thus, it is unclear whether applicant is looking to extract the product-by-process limitation of claim 5 in providing a new independent claim where this new claim would not necessarily need the “consisting essentially of dual antibiotics colistin and meropenem” as the process limitation appears after this part of the claim and the process utilizes “comprises” (the open transition phrase) or if this is meant to be a dependent claim that carries all the composition limitations of claim 5.  There is similar wording in claim 12, although it is indirectly dependent on claim 5 via claim 11.  It is suggested that applicant amends claim 11 to be “A pharmaceutical composition comprising the dry powder composition of claim 5 and one or more pharmaceutically acceptable excipients.” and claim 12 to be “The pharmaceutical composition of claim 11, wherein the colistin and meropenem are in a ratio of about 1:10 to about 10:1 (weight/weight).”.  For the purpose of compact prosecution, the examiner will read these claims as being an independent claim that only requires the product-by-process portion of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 5, 6, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Heng WO 2016/013986.
The claims contain product-by-process limitations where the resulting composition is a dry powder containing colistin and meropenem and one or more pharmaceutical excipients.  Some claims are to compositions containing the dry powder. Thus, if the prior art teaches the resulting powder or compositions, then it reads on the claims regardless of the process by which it was made.  See MPEP 2113 regarding product-by-process.  
Claims 5, 6, and 13 will be read as with “comprising” as the transition phrase since there is no traditional transition phrase after the preamble of “A pharmaceutical composition”.  
Heng teaches antibiotic compositions for treating bacterial infections (abstract).  Heng teaches a dry powder antibiotic compositions for treatment of bacterial infections and associated conditions (abstract).  Heng teaches spray dried powders with colistin (COL) and meropenem (MEM) (figure 2 –brief description of drawings).  Heng teaches a drug ratio of COL to MEM of 5:4 (table 3 on page 26 and table 4 on page 27).  Heng teaches a process of making the powders on page 23.  Heng teaches using an ethanol-water cosolvent feedstock to form the drug solution (page 23).  Heng teaches including the powders into an HPMC capsule for delivery (pages 24 and 25).  Heng teaches respiratory system infections or pulmonary disease (pages 21).  Heng teaches dry powder inhalation compositions (page 16).  Heng teaches preparing the powder with 
Heng does not exemplify one or more excipients included with the drug components when making the dry powder.  
One of ordinary skill in the art at the time of instant filing would have considered additional components including excipients when making the dry powders and other compositions provided by Heng as Heng provides for additional components for its various compositions and formulations.  Heng would consider components like excipients to aid in delivery of the drugs.  There is a reasonable expectation of success in providing dry powders of colistin, meropenem and one or more excipients and then formulation them into other formulations with other excipients/components by the teachings of Heng.  Heng provides for a weight ratio within the ranges of the instant claims as well as pulmonary delivery inhalation 

Response to Applicant’s Arguments from 2/19/2021
	Applicant argues that Heng teaches ternary formulations with three antibiotics.  However, Heng teaches compositions with a polymyxin and at least one other antibiotic with meropenem being one exemplified antibiotic and colistin being a polymyxin.  Thus, Heng obviates the use of compositions with two antibiotics.  Applicant must consider all the teachings of the prior art including alternative embodiments (MPEP 2123).  
	Applicant argues that adding polymyxin, colistin, to meropenem improves physical/chemical properties.  Heng does provide for addition of colistin with meropenem as well as treating pulmonary diseases and conditions (summary of invention of Heng and example tables).  Thus, Heng would provide for such physical/chemical properties and the ability to use for pulmonary delivery.  
	Applicant argues that the dual antibiotic formulation of the claims with enriched colistin on the surface allows for safer formulations.  Heng recognizes that formulations with more than colistin allows for lower doses of colistin, and thus, lower toxicity and betters the performance of 
	Applicant does not provide for comparisons with ternary formulations of Heng to show that said dual formulations would provide for improved results over the ternary formulations where the teachings of Heng would allow for dual formulations as long as they contained a polymyxin like colistin and another antibiotic like meropenem.  
	For these reasons, the rejection over Heng is maintained over the instant claims.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARK V STEVENS/Primary Examiner, Art Unit 1613